Citation Nr: 1530482	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  12-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for throat cancer, to include as due to herbicide exposure, and to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Christopher Loiacono


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his June 2012 substantive appeal, the Veteran requested a hearing before the Board.  However, in a May 2014 written statement, the Veteran's representative indicated that the Veteran wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.

This matter was remanded by the Board in October 2014 for further development.

This is a paperless file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and the Veteran's claim must again be remanded.  Further, a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

On remand, the AOJ obtained the Veteran's Social Security Administration (SSA) records.  In his SSA disability benefits application, the Veteran listed Dr. D.A.B. as his primary care physician, and the SSA records contain a treatment record from Dr D.A.B. dated in 2013.  Associated with the evidentiary records are treatment records from Dr. D.A.B. dated August 1998 to September 2002.  As Dr. D.A.B. wrote a November 2011 letter opining that the Veteran's throat cancer is at least as likely as not related to his asbestos exposure during active duty service, the Board finds that treatment records from this physician dated after September 2002 may be relevant.  On remand, the AOJ should obtain all outstanding treatment records from Dr. D.A.B.

Further, in his SSA disability benefits application, the Veteran indicated that he received treatment at the Cleveland VA Medical Center (VAMC) in 2011 for throat cancer.  The Veteran was afforded a VA examination in June 2011 regarding this claim, however it is unclear if the Veteran received VA treatment beyond that examination.  On remand, the AOJ should obtain any outstanding VA treatment records.

In the October 2014 remand, the Board instructed the AOJ to afford the Veteran a new VA examination to determine the nature and etiology of his throat cancer.  Specifically, the examiner was asked to provide an opinion as to whether it is at least as likely as not that the Veteran's currently-diagnosed throat cancer either originated during active service, or resulted from his conceded in-service asbestos exposure.  If the examiner determined that x-ray evidence of the Veteran's chest does not indicate the Veteran suffered significant exposure to asbestos, the examiner was to clearly state why that is the case, address the findings of bilateral apical pleural and parenchymal changes, and address why that does or does not relate to asbestos exposure.  Finally, the VA examiner was instructed to address the significance of a June 2006 Institute of Medicine report that found a link between throat cancer and asbestos exposure, and whether that report does or does not apply in the Veteran's case.

In February 2015, a VA examiner provided a medical opinion without another examination of the Veteran, stating that the existing medical evidence provided sufficient information.  The VA examiner, a nurse practitioner, stated that she reviewed the evidentiary record, the June 2011 VA examination report, and the June 2006 Institute of Medicine article with Dr. J.Z.B., the chief of otorhinolaryngology at the Cleveland VAMC.  The VA examiner noted the Veteran did not reveal the length or amount of his in-service asbestos exposure, but noted the Veteran served from 1970 to 1974.  The VA examiner also noted the Veteran smoked for 27 years, and that the June 2006 Institute of Medicine article states, "The most important risk factors for laryngeal cancer are tobacco-smoking (all forms)...."  Although the February 2015 VA examiner used the language for a secondary service connection opinion, it appears she opined that it is less likely than not that the Veteran's current throat cancer is the result of his in-service asbestos exposure.  In a February 2015 addendum, Dr. J.Z.B. explained, "Although an association between asbestos and laryngeal cancer cannot be excluded[,] there is no definitive evidence for a causal association (Clinical Otolaryngology and Allied Sciences, June 2003).  The evidence of smoking as a cause of laryngeal cancer[,] however[,] is not at all disputed."

Neither the February 2015 VA examiner nor Dr. J.Z.B. discussed the Veteran's chest x-ray, the findings of bilateral apical pleural and parenchymal changes, or whether they indicate the Veteran suffered significant exposure to asbestos, as specifically instructed by the Board.  Further, although the February 2015 VA examiner stated they had reviewed the June 2006 Institute of Medicine study, neither she nor Dr. J.Z.B. specifically discussed whether that report applies to the Veteran; instead, Dr. J.Z.B. cited to an older report from Clinical Otolaryngology and Allied Sciences.  Dr. J.Z.B. provided no explanation for his reliance upon the 2003 report, and not the findings of the 2006 Institute of Medicine report.

Further, in a March 2015 statement, the Veteran's representative submitted a copy of the June 2006 Institute of Medicine report, as well as other articles related to that report and its findings.  The Veteran's representative stated that these articles indicate that asbestos-exposed smokers may be at an even higher risk for developing throat cancer.

On remand, the AOJ should obtain an addendum opinion from Dr. J.Z.B., or another appropriate examiner, to determine the nature and etiology of the Veteran's throat cancer.  The addendum opinion should clearly address all of the Board's instructions from the October 2014 remand, and should address the medical literature cited by the VA examiners, as well as the Veteran's representative.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment related to his throat cancer.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records, to include from Dr. D.A.B. since September 2002.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records, to include from the Cleveland VAMC from 2011.  All obtained records should be associated with the evidentiary record.

3. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from Dr. J.Z.B., the chief of otorhinolaryngology at the Cleveland VAMC.  If Dr. J.Z.B. is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's throat cancer.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiry:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's throat cancer was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should note the Veteran's in-service asbestos exposure has been conceded.  The Veteran contends that he handled asbestos for three years during service.  See June 2010 Veteran statement.

The examiner should specifically determine whether x-ray evidence of the Veteran's chest, as noted by the June 2011 VA examiner, indicates the Veteran suffered significant exposure to asbestos.  If not, the examiner must clearly state why not.  Specifically, the examiner should address the findings of bilateral apical pleural and parenchymal changes, and address why these findings do or do not relate to asbestos exposure.

Further, the examiner should address the June 2006 Institute of Medicine report that found a link between throat cancer and asbestos exposure.  The examiner should also address the articles submitted by the Veteran's representative in March 2015, and his contention that these articles indicate that asbestos-exposed smokers may be at an even higher risk for developing throat cancer.

If the examiner determines that the findings of the June 2006 Institute of Medicine report, and/or other related reports as submitted by the Veteran's representative, do not apply to the Veteran's specific case, the examiner should clearly state this conclusion, as well as his/her reasoning for this conclusion.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examiner's addendum opinion complies with the Board's remand instructions.

5. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

